DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed Remarks on 5/14/2021 has been received and entered.
Claims 5, 9-11, 13, 15-19, 21, 24, 26-27, 29-30, 33, 35-36, 38-44, 46-49, and 51-55 have been cancelled.
Claims 1-4, 6-8, 12, 14, 20, 22-23, 25, 28, 31-32, 34, 37, 45, 50 and 56-57 are pending and under examination.
The objection of claim 28 over lacks of SEQ ID Nos. is withdrawn. However, the newly added SEQ ID Nos. raise issue of clarity, i.e. 35 USC 112(b) (See below).
Double patenting rejection over copending Application No. 15/694,592 is maintained.  Please file terminal disclaimer to overcome the rejection.
The rejections on claims 1-4, 6-8, 12, 14, 20, 22-23, 25, 28, 31-32, 34, 37, 45, 50 and 56-57 are partially maintained and partially withdrawn (See below for detailed discussion).
8.	The rejection on Claim(s) 1-4, 6-8, 12, 14, 20, 22-23, 25, 31, 34, 45 and 50 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsuda et al. (US 20130227718) are withdrawn because Matuda et al. do not teach or disclose the instant sensor components, i.e. a target binding molecule A bound to the end of a rod-like molecule R, and a binding molecule A’ bound to the end of a rod-like molecule L, wherein the target binding molecule A and binding molecule A’ are arranged to bind to an epitope or nucleic sequence of a target, and wherein a hinge molecule (linker) is used to joined both R and L together in an open position. The binding domain and ligand domain in Matsuda are not the same as the instant one because Matsuda’s 
The rejection over prior art Lyakhov et al. (US 8344121)is maintained (See below). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 12, 14, 20, 22-23, 25, 28, 31-32, 34, 37, 45, 50 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, the term “wherein the target binding molecule A is arranged to bind to the an epitope or nucleic acid sequence of the target molecule to be detected, and binding molecule A’ is arranged to bind to the same epitope or same nucleic acid sequence, or portion thereof of the target molecule as target binding molecule A” is still confusing. 

As has been illustrated by applicants, at page 13, first paragraph, “as exemplified in figure 18 and on page 62, line 15-22 of the specification”.  However, the description is not clear and not reasonable.  

Now turn to Figure 18 of the specification. From the figure, it appears that both A and A’ bind to the same target but NOT the same epitope. If binding at the same epitope, this would be in a competition fashion since only ONE binding molecule can bind to the target molecule. The portion thereof of the target molecule” is appropriate to both the target binding molecule A and binding molecule A’.


    PNG
    media_image1.png
    342
    611
    media_image1.png
    Greyscale


With regard to claim 28, the newly added SEQ ID Nos following each repeat residues is confusing. 
For instant, the first one [EAAAK]m (SEQ ID No: 150),…where m is the number of repeats ranging from 6 to 12. “E” is Glu negatively charged, and “K” is Lys positively charged.

The newly submitted sequence list shows that SEQ ID No. 150 has 12 repeats of Glu-Ala-Ala-Ala-Lys (see sequence listing).  The scope here is different from what originally set, i.e. [EAAAK]m , where one, two, three, up to twelve repeats of Glu-Ala-Ala-Ala-Lys. Perhaps clarification may be set as “SEQ ID NO: 150 when m=12” for clarity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-8, 12, 14, 20, 22-23, 25, 31, 34 ,45, 50 and 56-57 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lyakhov et al. (US 8344121).

Lyakhov et al. teach a molecular biosensor. The biosensor is shown as below:
The component 302 and 308 can be considered ligand binding domain A (target binding molecule) and sensor domain A’ (binding molecule) and FRET component 304 (donor) and acceptor 310 with the hinge linker 306, 314, 316, 318, 316, 312 as a whole wherein when target molecule is bound to both ligand binding domain and sensor domain, then FRET reaction takes place because of the proximity of the binding with the target and both domains, i.e. hinge linker change from open to close position, i.e. from “off” to “on” stage for signal production. In addition, the so-called “biased apart” is not fully defined in the specification. Still, the assay applies the conventional FRET proximity principle, i.e. binding on the target resulting in the close contact between donor and acceptor for FRET. The sensor of Lyakhov has contemplated optimal condition, i.e. rigidity of the connecting linker in separating the two terminal functional domains thereby remaining in an “off” stage in the presence of the target molecule (Col. 32, line 45-55). 

Note, applicants indicate that the so-called rod-like molecule as applicants indicate, can be alpha-helixes or carbon nanotubes (See specification page 16).  The sensor components used by Laykhov also include the rod-like carbon nanotube molecule (Col. 28, line 1-5).

Figure 5A


    PNG
    media_image2.png
    398
    645
    media_image2.png
    Greyscale


With regard to claim 6-8, 12 Lyakhov et al. also teach embodiments using fluorophore or bioluminescent molecule for detection purpose (See Col. 7-8; 13-14; Figure 12).

With regard to claim 22-23 and 25, the molecular sensor is also made of different polypeptides (having different amino acid composition, e.g. positive (K, H, R) vs. negative (E or D)) (See Col. 17, line 40-Col. 18, line 25).

With regard to claim 50, Lyakhov discloses using cleavage or ligation on a target or nucleic acid or photo-cleavable spacer (See Col.14-16) 

With regard to claim 56-57, the component 304 and component 310 (donor and acceptor) located relatively closer to the linker than the respective functional component 302 and component 308.


Response to Applicant’s Remarks:

Applicants’ remarks can be summarized below:

“Lyakhov describes nanoprobes for the detection or modification of molecules. The nanoprobe of Lyakhov includes a linker and first and second functional groups linked and spaced by the linker. Lyakhov, Abstract. The linker of Lyakhov is used to link ligand binding molecules (such as antibodies) and FRET molecules, which are brought into proximity by binding of the ligand domains to a target. The linker is intended to tether and also distance apart the ligand and FRET 
As discussed above, in contrast to the FRET sensor of Lyakhov, the biased hinge of the claimed sensor molecule facilitates the dynamic switching between the "ON" and "OFF" states and allows the claimed sensor molecule to respond sensitively to up and down variations of the analyte concentration corresponding to the endogenous system. 

The Office seems to allege that components 302 and 308 of Lyakhov are equivalent to target binding molecule A and binding molecule A' of the sensor molecule of claim 1, as components 302 and 308 are joined with hinge linker 312/316. Applicant respectfully disagrees because component 302 is joined to tether 314 through component 306, and component B is joined to tether 316 through component 312. Thus, components 302 and 308 of Lyakhov are joined to tethers 312 and 316, which are two separate tethers and not a biased hinge, in contrast to the claimed sensor molecule. 

For at least the reasons presented herein, Lyakhov does not disclose all of the features of claim 1. Applicant submits that for a reference to anticipate a claim, the reference must expressly or inherently describe each and every element of the claim”.


Applicant’s arguments have been considered but are not persuasive. 

First, applicants argue that the linker of Lyakhov is not a biased hinge, wherein the hinge is biased into an open position. 



Lyakhov stated “The inclusion of a molecular rod, such as a dsDNA molecule, can increase the rigidity of the molecular linker and further separate the functional groups in the absence of the target biomolecule.  For example, a nanoprobe with a molecular rod can have at least two points about which the antibodies or other functional groups (such as a binding protein) will move by Brownian motion.  That is, there will be at least two "cloud 
spheres" each of which represents all the possible locations of a functional group with respect to the end of a rod as allowed by tethers.  By design, these spheres will intersect to some degree.  In the absence of a target molecule, 
the nanoprobe can maintain substantial sphere separation, but ideally the distance between the two ends of the molecular rod is less than the sum of the two tether lengths and the target molecule size when held between the two `hands`.  In the presence of the target biomolecule, both "hands" hold onto the 
target, bringing the activatable moieties (such as the donor and acceptor fluorophores) together, thereby creating a detectable signal.(Col. 32, line 20-25).
More, “The increase of the rigidity of linker to reduce the interaction of target binding domains (e.g. A and A’)”. (Col. 32, line 45-55). 

Based on the above information, the optimal condition for the two hands (i.e. target binding molecule and binding molecule) are joined by linkers to keep both domains separate in the presence of target molecule otherwise the PRET or BRET would have occurred before adding the target to the sensor because the proximity between fluorescent donor and acceptor.  In the absence of the target, the sensor of Lyakhov remains in an “OFF” state, i.e. separate distance between the two domains (target binding molecule and binding molecule), whereas the sensor becomes “ON” stage when target is present and bound by both domains in close proximity for FRET or BRET. 

Finally, Figure 5A is A nanotube (one whole unit). The whole length of component 306, 314, 318, 316 and 312 can be considered a linker connecting two functional target binding domains, i.e. component 302 and component 308. Such design can not only reduce the contact, i.e. 

2.	Claims 28 and 32 are free of prior art. 

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests the features of specific alphaA helix amino acid repeats (as recited in claim 28, such as [EAAAK]m/[KAAAE]M; [EAAAAK]m/[KAAAAE]M; ;.. [XAAAX]m, ……..etc.), respectively to the “two hands”, i.e. rod-like molecule R and L where the specific amino acid repeats would produce biased condition, i.e. keep target binding molecule A and binding molecule A’ apart in an OFF stage on the sensor. 
Note, claim 28 still needs to be clarified under 35 USC 112(b) (see above).
 In addition, the sensor molecules in claim 32, e.g.  signal molecule B (FP1)-[GSG]m1-TBM-[GSG]m2-hinge-[GSG]m3-BM-[GSG]m4-signal molecule B’(FP2), are novel. The closest prior art is the above Lyakhov reference. However, Lyakhov does not disclose or suggest using the above specific amino acid repeats to create a biased hinge for two binding domains under FRET (or BRET). The amino acid repeats, such as EAAAK or (EAAAK)m, were NOT used in the analogous field.  For example, Soleimani (Res Pharm Sci  2016 11:187-199) use (EAAAK)3 linker to prevent formation of salt bridges p28 and NRC polypeptides in isolation. Furthermore, Moreover, also (EAAAK)3 linker was used to increase anticancer synergistically (See Abstract and Materials and Methods).  Hayat (Biosciences Biotechnology Asia 2015 12  :725-730) where the linker (EAAAK)4 was used to find the best epitope, exposing chimeric antigen in the Lee (Mol. Biol. Rep.  2013 40:3953-3960) in enhancing antibacterial activity by a fusion protein. Lyakhov does not teach or suggest the particular sensor arrangement as recited in claim 32. 

					Conclusion 
4.	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641